Exhibit 10.1

A MARK OF [**] IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL

MATERIAL HAS BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS

BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE

24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:   

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

   From:    Morgan Stanley & Co. LLC    Subject:    Accelerated Stock Buyback   
Date:    May 23, 2018   

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Morgan Stanley & Co.
LLC(“MSCO”) and Fifth Third Bancorp (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between MSCO and Counterparty as of the relevant Trade Date for
the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of July 29, 2015 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

 

Trade Date:

   May 23, 2018  

Forward Price Adjustment Amount:

   [**]*  

Calculation Period Start Date:

   May 24, 2018  

Scheduled Termination Date:

   June 15, 2018  

First Acceleration Date:

   [**]*  

Prepayment Amount:

   $235,000,000  

Prepayment Date:

   May 25, 2018  

Initial Shares:

   6,402,244 Shares; provided that if, in connection with the Transaction, MSCO
is unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that MSCO is able to so borrow or otherwise acquire, and
MSCO shall use reasonable good faith efforts to borrow or otherwise acquire a
number of Shares equal to the shortfall in the Initial Share Delivery and to
deliver such additional Shares as soon as reasonably practicable. The aggregate
of all Shares delivered to Counterparty in respect of the Transaction pursuant
to this paragraph shall be the “Initial Shares” for purposes of “Number of
Shares to be Delivered” in the Master Confirmation.

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

A - 1



--------------------------------------------------------------------------------

 

Initial Share Delivery Date:

  

May 25, 2018

 

Ordinary Dividend Amount:

  

[**]*

 

Scheduled Ex-Dividend Dates:

  

June 28, 2018

 

Termination Price:

  

[**]*

 

Additional Relevant Days:

  

The 5th Exchange Business Days immediately following the Calculation Period.

3. Counterparty represents and warrants to MSCO that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

[Remainder of Page Intentionally Blank]

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

A - 2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by MSCO) correctly sets forth the terms of the agreement between
MSCO and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to MSCO
Bank Securities Inc., Facsimile No (212) 507-4338

 

Yours faithfully, MORGAN STANLEY & CO. LLC By:  /s/ DARREN MCCARLEY Name: Darren
McCarley Title: Managing Director

 

Agreed and Accepted By: FIFTH THIRD BANCORP By:   /s/ JAMES C. LEONARD   Name:
James C. Leonard   Title: Treasurer

[Signature Page to Supplemental Confirmation]

 